CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Pacificorp Holdings, Ltd.: We consent to the inclusion in the foregoing Registration Statement on Form S-1/A (Registration No.333-20358) of our report dated April 20 2015, relating to our audit of the balance sheet of Pacificorp Holdings, Ltd. as of January 31, 2015,and the related statement of operations, changes in stockholders' equity, and cash flows for the period from October 6, 2014 (inception) to January 31, 2015. Our report dated April 20, 2015, relating to the financial statements, includes an emphasis paragraph relating to an uncertainty as to the Company's ability to continue as a going concern. We also consent to the reference to us under the caption “Experts”in the Registration Statement /s/ TAAD, LLP Walnut, CA June 5, 2015
